DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.

	Response to Arguments
	On pages 7-8 of the Applicant’s Response, Applicant argues that Patel fails to disclose receiving information associated with the supplemental content “during output of the primary content” as recited in claim 1. Applicant further notes that paragraphs [00 51]-[0054] of Patel implies that the content information system 104 contains the time point/insertion/supplemental information prior to output of the streaming content. 
 	The Examiner respectfully disagrees because Patel discloses that “FIG. 1 shows a schematic representation of an HLS streaming media program 20 for a video on demand program. Program 20 includes a program manifest 24 which defines the content required to render the program, including any inserted content. Manifest 24 can be pre-constructed, before the program is requested by a user or other entity, or can be constructed when the program is requested. For a live streaming program, manifest 24 is created dynamically, as the program is being broadcast.” ([0039]). Patel further discloses “While the example content delivery system 100 of FIG. 3 is shown as being a video on demand system, it will be apparent to those of skill in the art that the present invention applies to systems for streaming live media too. In such a case, stream repackager 116 can easily respond to a signal from the content provider, or other process participant such as a downstream broadcaster, to insert content at a particular time by repackaging one or more chunks as needed and appropriately updating the playback manifest 136. In a similar manner, the present invention can also enable the insertion of content into a streaming program after streaming of that program has commenced, provided only that the manifest (or equivalent) can be updated after playback has commenced.” ([0078]) 
While Patel does disclose that the manifest can be “pre-constructed” prior to output of the streaming content, Patel also discloses that the manifest can be dynamically created and updated after streaming of a program has commenced in a live streaming environment. Therefore, Patel teaches receiving information associated with the supplemental content “during output of the primary content” as recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Pub. 2013/0282915) in view of Dhruv et al. (US Pub. 2012/0198492), herein referenced as Patel and Dhruv, respectively.
	Regarding claim 1, Patel discloses “A method comprising: receiving primary content; causing sending of at least a first fragment of the primary content for output on an output device ([0046]-[0047] Figs. 1-2, i.e., the streaming media program includes one or more segments of video data (V1, V2, V3, etc.) and one or more segments of audio data (A1, A2, A3, etc.)); 
receiving, during output of the primary content, information associated with supplemental content, wherein the information indicates a location in another fragment of the primary content for output of at least a portion of the supplemental content ([0016], [0038]-[0039], [0051], [0053], [0078], Figs. 3-5, i.e., a content provider will indicate through appropriate signaling means that advertisements will be inserted some selected amount of time after the appropriate signal has been sent. In addition, content information system 104 provides metadata with time points to insert advertising content to the stream repackager 116. Additionally, manifest 24 is dynamically created and updated after streaming of the program has commenced); 
determining, based on the received information and the another fragment, a first modified fragment of the primary content having a first playback duration and a second modified fragment of the primary content having a second playback duration … ([0062]-[0068], Figs. 4-5, i.e., the stream repackager divides chunk 32b based on the desired insertion point to form new chunks 32b1 and 32b2); and 
causing sending of the first modified fragment and the second modified fragment for output on the output device.” ([0068]-[0070], Figs. 3, 5, i.e., main program stream includes modified chunks 32b1, 32b2 with inserted advertising content chunks 50a, 50b, 50c).
Patel fails to explicitly disclose a first modified fragment of the primary content having a first playback duration and a second modified fragment of the primary content having a second playback duration that is different than the first playback duration.
Dhruv teaches the technique of providing content fragments with different playback durations ([0038], Figs. 2-4, i.e., various chunk durations are provided). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing content fragments with different playback durations as taught by Dhruv, to improve the dynamic content insertion system of Patel for the predictable result of providing different chunk playback durations for smooth streaming based on client device requirements or network conditions.
Regarding claim 2, Patel discloses “wherein the information associated with the supplemental content is received after the causing sending of at least the first fragment of the primary content for output on the output device.” ([0016], [0027], [0038]-[0039], [0051], [0053], Figs. 3-5, i.e., signaling is performed in real-time for dynamic insertion of advertisements or other content).
Regarding claim 3, Patel disclose “wherein the first modified fragment and the second modified fragment are determined after the causing sending of at least the first fragment of the primary content for output on the output device.” ([0016], [0027], [0038]-[0039], [0051], [0053], Figs. 3-5, i.e., signaling is performed in real-time for dynamic insertion of advertisements or other content).
Regarding claim 4, Patel discloses “wherein the first modified fragment and the second modified fragment each comprise at least a portion of the another fragment.” ([0046], [0064]-[0067], Fig. 4, i.e., chunks 32b1 and 32b2 include sub segments V5a and V5b along with sub segments A2a and A2b);
Regarding claim 5, Patel discloses “wherein the first modified fragment comprises a third fragment of the primary content that is before the another fragment and the portion of the another fragment.” ([0046], [0064]-[0067], Fig. 4, i.e., chunk32b1 includes sub segments V5a which is before V5b).
Regarding claim 6, Patel discloses “wherein the second modified fragment comprises the portion of the another fragment and a third fragment of the primary content that is after the another fragment.” ([0046], [0064]-[0067], Fig. 4, i.e., chunk32b2 includes sub segments V5b which is after V5a).
Regarding claim 7, Patel discloses “wherein the first fragment and the another fragment have an equal playback duration that is different from the first playback duration and the second playback duration.” ([0035], [0047], [0067], Figs. 2, 4-5, i.e., chunks 32a-c of the content stream have a playback duration of 10 seconds while new chunks 32b1, 32b2 have a playback duration of 5 seconds. It is also noted that chunks 32a-c are comprised of video and audio segments, wherein the individual segments have a smaller playback duration).
Regarding claim 8, Patel discloses “wherein an end of the first modified fragment and a start of the second modified fragment is the location for output of the supplemental content.” ([0068]-[0070], Figs. 3, 5, i.e., main program stream includes modified chunks 32b1, 32b2 with inserted advertising content chunks 50a, 50b, 50c).
Regarding claim 9, Patel discloses “generating an updated manifest that identifies the first modified fragment and the second modified fragment.” ([0055], [0058], [0068]-[0069], Figs. 1, 3, 5, i.e., the updated manifest identifies new chunks).
Regarding claim 11, Patel discloses “segmenting the primary content into a plurality of fragments including the first fragment and the another fragment.” ([0046]-[0047] Figs. 1-2, i.e., the streaming media program includes one or more segments of video data (V1, V2, V3, etc.) and one or more segments of audio data (A1, A2, A3, etc.)).
Regarding claim 12, Patel discloses “wherein the plurality of fragments each have an equal playback duration.” ([0047], [0067]-[0070], Figs. 2, 4-5, i.e., the stream includes 10 second chunks).
Regarding claim 13, Patel discloses “generating a manifest that identifies the plurality of fragments.” ([0055], [0058], [0068]-[0069], Figs. 1, 3, 5, i.e., the manifest identifies chunks).
Regarding claim 16, Patel discloses “wherein the supplemental content is an advertisement.” ([0006]-[0007], [0016], i.e., ads based on where the player/viewer is located and/or particular viewer watching the content; the type of device that the content is being displayed on).
Regarding claim 17, Patel discloses “wherein the advertisement is selected based on the output device.” ([0006]-[0007], [0016], i.e., ads based on where the player/viewer is located and/or particular viewer watching the content; the type of device that the content is being displayed on).
Regarding claim 18, Patel discloses “An apparatus comprising: one or more processors; and memory storing instructions which, when executed by the one or more processors, cause the apparatus to: receive primary content; cause sending of at least a first fragment of the primary content for output on an output device ([0023], [0046]-[0047] Figs. 1-3, i.e., the streaming media program includes one or more segments of video data (V1, V2, V3, etc.) and one or more segments of audio data (A1, A2, A3, etc.)); 
receive, during output of the primary content, information associated with supplemental content, wherein the information indicates a location in another fragment of the primary content for output of at least a portion of the supplemental content ([0016], [0038]-[0039], [0051], [0053], [0078], Figs. 3-5, i.e., a content provider will indicate through appropriate signaling means that advertisements will be inserted some selected amount of time after the appropriate signal has been sent. In addition, content information system 104 provides metadata with time points to insert advertising content to the stream repackager 116. Additionally, manifest 24 is dynamically created and updated after streaming of the program has commenced);
determine, based on the received information and the another fragment, a first modified fragment of the primary content having a first playback duration and a second modified fragment of the primary content having a second playback duration … ([0062]-[0068], Figs. 4-5, i.e., the stream repackager divides chunk 32b based on the desired insertion point to form new chunks 32b1 and 32b2); and 
cause sending of the first modified fragment and the second modified fragment for output on the output device.” ([0068]-[0070], Figs. 3, 5, i.e., main program stream includes modified chunks 32b1, 32b2 with inserted advertising content chunks 50a, 50b, 50c).
Patel fails to explicitly disclose a first modified fragment of the primary content having a first playback duration and a second modified fragment of the primary content having a second playback duration that is different than the first playback duration.
Dhruv teaches the technique of providing content fragments with different playback durations ([0038], Figs. 2-4, i.e., various chunk durations are provided). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing content fragments with different playback durations as taught by Dhruv, to improve the dynamic content insertion system of Patel for the predictable result of providing different chunk playback durations for smooth streaming based on client device requirements or network conditions.
Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
Regarding claim 20, claim 20 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 21, claim 21 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.
Regarding claim 22, claim 22 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 11.
Regarding claim 23, Patel discloses “A non-transitory computer-readable medium storing instructions that, when executed, cause: receiving primary content; causing sending of at least a first fragment of the primary content for output on an output device ([0023], [0046]-[0047] Figs. 1-3, i.e., the streaming media program includes one or more segments of video data (V1, V2, V3, etc.) and one or more segments of audio data (A1, A2, A3, etc.)); 
receiving, during output of the primary content, information associated with supplemental content, wherein the information indicates a location in another fragment of the primary content for output of at least a portion of the supplemental content ([0016], [0038]-[0039], [0051], [0053], [0078], Figs. 3-5, i.e., a content provider will indicate through appropriate signaling means that advertisements will be inserted some selected amount of time after the appropriate signal has been sent. In addition, content information system 104 provides metadata with time points to insert advertising content to the stream repackager 116. Additionally, manifest 24 is dynamically created and updated after streaming of the program has commenced);
determining, based on the received information and the another fragment, a first modified fragment of the primary content having a first playback duration and a second modified fragment of the primary content having a second playback duration … ([0062]-[0068], Figs. 4-5, i.e., the stream repackager divides chunk 32b based on the desired insertion point to form new chunks 32b1 and 32b2); and 
causing sending of the first modified fragment and the second modified fragment for output on the output device.” ([0068]-[0070], Figs. 3, 5, i.e., main program stream includes modified chunks 32b1, 32b2 with inserted advertising content chunks 50a, 50b, 50c).
Patel fails to explicitly disclose a first modified fragment of the primary content having a first playback duration and a second modified fragment of the primary content having a second playback duration that is different than the first playback duration.
Dhruv teaches the technique of providing content fragments with different playback durations ([0038], Figs. 2-4, i.e., various chunk durations are provided). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing content fragments with different playback durations as taught by Dhruv, to improve the dynamic content insertion system of Patel for the predictable result of providing different chunk playback durations for smooth streaming based on client device requirements or network conditions.
Regarding claim 24, claim 24 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
Regarding claim 25, claim 25 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 26, claim 26 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.
Regarding claim 27, claim 27 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 11.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Dhruv and in further view of Joong et al. (US Pub. 2017/0171578), herein referenced as Joong. 
Regarding claim 10, Patel fails to explicitly disclose “wherein the updated manifest indicates the playback duration of the first modified fragment, the playback duration of the second modified fragment, and the playback duration of the supplemental content.”
Dhruv teaches the technique of providing an updated manifest that indicates the playback duration of the advertising opportunity ([0006], [0039], i.e., tags in the manifest indicate a duration of the advertisement). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing an updated manifest that indicates the playback duration of the advertising opportunity as taught by Dhruv, to improve the dynamic content insertion system of Patel for the predictable result of providing notification for upcoming advertisement. 
The combination fails to disclose wherein the updated manifest indicates the playback duration of the first content fragment, the playback duration of the second content fragment.
Joong teaches the technique of providing an updated manifest that indicates the playback duration of the first content fragment, the playback duration of the second content fragment ([0004], [0054], Figs. 1, 6, i.e., the manifest includes a tag that specifies the media segment duration). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of generating a manifest identifying a playback duration of one or more of the plurality of content fragments as taught by Joong, to improve the dynamic content insertion system of Patel for the predictable result of notifying the receiving device of upcoming media segment durations.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Dhruv and in further view of Broome et al. (US Pub. 2014/0229636), herein referenced as Broome.
Regarding claim 14, the combination fails to explicitly disclose “transcoding the primary content into a different format.”
Broome teaches the technique of transcoding the primary content into a different format ([0039], i.e., transcoding content according to a content format such as MPEG-4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of transcoding the primary content into a different format as taught by Broome, to improve the dynamic content insertion system of Patel for the predictable result of adapting the content to predefined bit rate and/or resolution. 
Regarding claim 15, the combination fails to explicitly disclose “wherein the different format is a Moving Pictures Experts Group (MPEG) standard.”
Broome teaches the technique of providing wherein the different format is a Moving Pictures Experts Group (MPEG) standard ([0039], i.e., transcoding content according to a content format such as MPEG-4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the different format is a Moving Pictures Experts Group (MPEG) standard as taught by Broome, to improve the dynamic content insertion system of Patel for the predictable result of adapting the content to predefined bit rate and/or resolution.  

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bhardwaj et al. (US Pub. 2016/0226942) discloses insertion of supplementary content into a segmented content stream.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        August 8, 2022